Citation Nr: 1610222	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating higher than 30 percent prior to August 10, 2010, and higher than 70 percent since August 10, 2010, for a service-connected mood disorder.

2.  Entitlement to an effective date earlier than August 10, 2010, for the award of an increased rating of 70 percent rating for a mood disorder.

3.  Entitlement to a rating higher than 30 percent for a left foot disability (residuals of left foot surgery, status post plantar warts, neuroma and plantar fasciitis).

4.  Entitlement to a rating higher than 20 percent for a right foot disability (degenerative arthritis).

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of a lumpectomy, including a scar and limited range of motion in the right arm, to include a temporary total disability rating based on convalescence.

6.  Entitlement to a higher (increased) level of special monthly compensation (SMC) based on the need for aid and attendance.

7.  Entitlement to service connection for a respiratory disability other than service-connected respiratory pneumonia, to include chronic obstructive pulmonary disorder (COPD) and bronchiectasis, also claimed as secondary to service-connected bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to April 1972.

These matters are on appeal from July 2008, April 2010, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2014, the Veteran and her spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

In August 2014, subsequent to the July 2014 Supplemental Statement of the Case (SSOC), the Veteran underwent a VA respiratory examination in connection with her claim for an increased rating for recurrent pneumonia.  While the examination report contains a reference to a history of COPD, the report contains no new findings relevant to the etiology of the Veteran's COPD (i.e., whether it is related to the Veteran's service).  Moreover, this report was addressed by an August 2014 rating decision in connection with the increased rating claim and was considered by the AOJ in that context.  Thus, the Board finds that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a SSOC and that a waiver is not required.  38 C.F.R. §§ 19.9, 20.1304(c).  Further delays in the adjudication of this case are unwarranted.

In this regard, the Board apologies for the delays in the full adjudication of this case. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a January 2016 Brief, which was received prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal on the issues of entitlement to a rating higher than 30 percent prior to August 10, 2010, and higher than 70 percent since August 10, 2010, for a service-connected mood disorder and an effective date earlier than August 10, 2010, for the award of an increased rating of 70 percent rating for a mood disorder.

2.  The most probative evidence of record demonstrates that the Veteran's residuals of left foot surgery are manifested by objective evidence of marked deformity and accentuated pain on manipulation and use of the feet; actual loss of use of the left foot has not been shown.

3.  The most probative evidence of record demonstrates that the Veteran's degenerative arthritis of the right foot is manifested by pain on manipulation and use of the foot; malunion or nonunion of tarsal or metatarsal bones and actual loss of use of the right foot has not been shown.

4.  The Veteran's additional residuals of a lumpectomy of the right breast, caused by VA medical treatment, were not reasonably foreseeable.

5.  The Veteran underwent a lumpectomy of the right breast on March 31, 2005, that required at least one month of convalescence.

6.  The Veteran's service-connected disabilities are compatible with a physical incapacity in that she requires care or assistance on a regular basis to protect her from hazards or dangers incident to his daily environment.

7.  The Veteran's respiratory disability, claimed as COPD and bronchiectasis, was not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed COPD and bronchiectasis and her active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to a rating higher than 30 percent prior to August 10, 2010, and higher than 70 percent since August 10, 2010, for service-connected mood disorder and an effective date earlier than August 10, 2010, for the award of an increased rating of 70 percent rating for a mood disorder, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Criteria for an evaluation higher than 30 percent rating for a left foot disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs)5279-5276 (2015).
3.  Criteria for an evaluation higher than 20 percent for a right foot disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5010-5283 (2015).

4.  Criteria for compensation under 38 U.S.C.A. § 1151 for the residuals of a lumpectomy have been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).

5.  Criteria for a temporary total evaluation for convalescence following a March 31, 2005 lumpectomy of the right breast, have been met.  38 C.F.R. § 4.30 (2015).

6.  Criteria for SMC based upon the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2015).

7.  A respiratory disability, claimed as COPD and bronchiectasis, was not incurred in or aggravated by service, and may not be presumed related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a January 2016 Brief, the Veteran, through her representative, withdrew the claims of entitlement to a rating higher than 30 percent prior to August 10, 2010, and higher than 70 percent since August 10, 2010, for a service-connected mood disorder and an effective date earlier than August 10, 2010, for the award of an increased rating of 70 percent rating for a mood disorder.  Hence, there remain no allegations of errors of fact or law for the Board to address. 

II. Increased Rating Claims

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the Veteran claims that her service-connected right and left foot disabilities are more severe than her 30 percent and 20 percent evaluations, respectively, indicate.  She contends that her service-connected residuals of left foot surgery, status post plantar warts, neuroma and plantar fasciitis and service-connected degenerative arthritis of the right foot have caused an actual loss of use of the foot.

The Veteran's left foot disability is currently rated 30 percent under diagnostic codes 5279-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  In this case the Veteran's hyphenated rating code indicates her condition is rated for metatarsalgia and flatfoot.  In a July 2008 rating decision, service connection was granted for a scar on the dorsum of the medial side of the left foot and a 10 percent disability evaluation was assigned.  The Veteran did not disagree with the rating assigned for her surgical scar so this issue is not before the Board at that time.

Under DC 5276, a 30 percent evaluation for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under DC 5279, a maximum 10 percent rating for anterior metatarsalgia (Morton's disease) is warranted regardless of whether such is unilateral or bilateral.  In this regard, metatarsalgia is defined as pain and tenderness in the metatarsal region.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  

The Veteran's right foot disability is currently rated 20 percent under diagnostic codes 5010-5283.  38 C.F.R. § 4.27.  In this case the Veteran's hyphenated rating code indicates her condition is rated for metatarsalgia and flatfoot.

Diagnostic Code 5010 rates arthritis due to trauma using Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 notes that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  Under 38 C.F.R. § 4.45, for purposes of rating disability from arthritis, multiple involvements of the interphalangeal, metatarsal and tarsal joints of the lower extremities, are considered groups of minor joints.

Under Diagnostic Code 5283, malunion or nonunion of tarsal or metatarsal bones are rated on a scale of 10, 20, or 30 percent for symptoms, productive of moderate, moderately severe, and severe disability, respectively.

In this regard, words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As a preliminary matter, in a March 2013 substantive appeal, the Veteran complained of hallux valgus, hammertoes, and peripheral neuropathy of the feet secondary to service-connected bilateral foot disability.  However, as will be discussed in greater detail below, in a May 2014 VA medical opinion, the VA examining physician opined that the Veteran's bilateral hallux valgus, bilateral hammertoes, and peripheral neuropathy of the feet were not proximately due to or the result of her service-connected foot disabilities.  Accordingly, Diagnostic Codes 5280 (hallux valgus, unilateral), 5282 (hammertoes), and the schedule of ratings for diseases of the peripheral nerves are not applicable in this case.

Turning to the merits of the claim, on May 2010 VA feet examination, it was noted that the Veteran retired as a registered nurse in 1987 due to bilateral foot pain.  She presented with complaints of burning pain both feet.  Prior to becoming wheelchair bound due to multiple health issues, she was only able to walk short distances due to foot pain.  She underwent multiple bilateral foot surgeries in both feet, with the most recent one in 2006 for arthrodesis of the left foot.  Pain was treated with oxycodone.

On examination of both feet, there was no evidence of abnormal weight bearing such as calluses, abnormal shoe wear pattern, or skin breakdown.  The arch characteristics were normal.  Achilles tendon alignment with weight-bearing could not be assessed.  The entire plantar surface was tender with palpation and there was pain on manipulation.  There were no foot deformities, edema, weakness, instability or painful motion.  With regard to DeLuca, there was no pain noted during range of motion or additional limitation following repetitive range of motion. 

X-rays of the feet in February 2009 indicated degenerative joint disease (DJD) of the right foot with hammertoe deformities and DJD of the left foot. 

On October 2013 VA foot miscellaneous Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with complaints of bilateral foot pain and a loss of feeling in her feet.  Since the 2009 VA examination, she reported a "loss of use of the feet."  She did not ambulate and primarily used an electric scooter.  Her husband lifted her to her bed, chairs, and her scooter.  She frequently fell due to a loss of sensation in her feet.  Left foot pain was rated 9 to 10 out of 10 on the pain scale even with pain medication. 

Left foot diagnoses included Morton's neuroma, metatarsalgia, hammertoes on the fourth toe, plantar's wart on the sole of the foot, and plantar fasciitis.  Right foot diagnoses included hammertoes on the second, third, and fourth toe and degenerative arthritis of the right foot.  She had several neuromas removed from both feet, a prosthesis in the 4th toe of the left foot, and an arthrodesis for the top of the left great toe to relieve foot pain, with no benefit.  She also had bilateral bunionectomies and hallux valgus and resection of the metatarsal head of both feet in the 1990s.  

On examination of the feet, there was no evidence of hallux rigidus, pes cavus (claw foot), or malunion or nonunion of the tarsal or metatarsal bones.  She did have "other foot injuries" diagnosed as plantar fasciitis of the left foot, moderate in severity and bilateral weak foot.  There was decreased strength in the feet bilaterally 3/5 and she was unable to stand without assistance.  There was tenderness to palpation of the left calcaneus.

There were scars related to her foot surgeries, but they were not painful and/or unstable or the total area greater than 39 sq. cm (6 sq. inches).

She used an electric scooter and was unable to stand or ambulate.  She had to be lifted from one place to another, due to severe bilateral foot pain.

Diagnostic testing indicated degenerative arthritis of the feet.  The examiner opined that her bilateral foot disability impacted her ability to work as she was unable to stand or walk due to bilateral foot pain.  

With regard to Mitchell, pain, weakness, fatigability, or incoordination significantly limited functional ability either during flare-ups or when the joints was used repeatedly over a period of time.  However, it was not possible without resorting to mere speculation to estimate either loss of range of motion or to describe a loss of function, because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

On flatfoot (pes planus) DBQ, the Veteran complained of bilateral foot pain that was accentuated on use and on manipulation of both feet.  On examination, there was no swelling on use or characteristic calluses (caused by the flatfoot condition). Symptoms were not relieved by arch supports and remained symptomatic despite arch supports or orthotics.  There was extreme tenderness of plantar surface of the left foot and tenderness was not improved by orthopedic shoes or appliances.  
For both feet, there was decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity of the feet, and marked pronation that was not improved by orthopedic shoes or appliances. 

The weight-bearing line did not fall over or medial to the great toe; there was no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line; and there was no "inward" bowing of the Achilles' tendon (i.e., hind foot valgus, with lateral deviation of the heel).  There was no marked inward displacement and severe spasm of the Achilles' tendon (rigid hind foot) on manipulation.

In a May 2014 VA joint medical opinion, a VA nurse practitioner and VA physician opined that the Veteran's bilateral hallux valgus, bilateral hammertoes, and peripheral neuropathy of the feet were not at least as likely as not proximately due to or the result of her service-connected foot disabilities (based on review of the claims file) and based on the rationale that hammertoes and hallux valgus are common degenerative problems that develop with aging.  They also opined that the fact that they are bilateral in this Veteran is consistent with an age-related process rather than secondary to her service-connected disabilities.  There is no biomechanical reason that the Veteran's service-connected conditions would cause bilaterally symmetric hammertoes and/or hallux valgus conditions.  For the same reasons, it is less likely than not that her hallux valgus and/or hammertoes conditions are aggravated beyond the natural progression by her service-connected disabilities.

With regard to peripheral neuropathy, they opined that there is no evidence for peripheral neuropathy of the feet.  Therefore, there is no peripheral neuropathy condition of the feet that is caused by or due to her service-connected bilateral foot conditions.  Similarly, there is no peripheral neuropathy condition that is aggravated, beyond its natural progression, by her service-connected foot conditions.

In a June 2014 VA medical opinion addendum, the VA nurse practitioner and VA physician opined that it is less likely than not that the Veteran incurred pes planus during service based on the fact that there was no in-service diagnosis of pes planus.  They also opined that it is less likely than not that the Veteran's pes planus is proximately due to or the result of her service-connected bilateral foot disabilities based on the rationale that pes planus, in the adult, may develop from prolonged stress to the foot or as a part of normal aging.  They concluded that there is no basis for plantar warts which are a virus, neuromas which are benign tumors on the nerves, or degenerative arthritis as a cause for pes planus.

With regard to the Veteran's claim that she has a loss of use of her feet, the examiners opined that it is less likely than not, that the Veteran's loss of use of the feet is caused by her service-connected foot disabilities and is more likely related to her pulmonary disease.  They acknowledged the October 2013 VA examining physician's opinion that she had bilateral weak foot and stated that she could not stand or ambulate and had to be lifted from one place to another due to her severe bilateral foot pain, left worse than right.  However, they opined that there is no basis for the Veteran's bilateral foot disabilities to impede the Veteran's mobility.   In March 2011, a VA physician authorized the use of a power chair for pulmonary disease.  However, the October 2013 VA examination does not support the need for someone to lift her from one place to another solely due to her service-connected foot conditions.

With regard to the Veteran's left foot disability, currently rated as 30 percent disabling, applying the relevant rating criteria, the Board finds that a higher rating of 50 percent is not warranted for acquired flatfoot under DC 5276.  In this regard, a 50 percent evaluation is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  However, as addressed in the June 2014 VA medical opinion, the Veteran is not service-connected for pes planus of the right foot.  Accordingly, the assignment of a higher 50 percent evaluation for bilateral pes planus is not warranted.

With regard to the Veteran's right foot disability, currently rated as 20 percent disabling, applying the relevant rating criteria, the Board finds that a higher rating of 30 percent is not warranted as there is no objective evidence of severe malunion or nonunion of tarsal or metatarsal bones.  On October 2013 VA examination, there was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the assignment of a higher 30 percent rating for malunion or nonunion of the tarsal or metatarsal bones is not warranted.

The Board has also considered whether higher or separate evaluations are warranted under DC 5277 for bilateral weak foot or 5284 for other foot injuries.  With regard to DC 5277, while the October 2013 VA examiner diagnosed bilateral weak foot, the Veteran is not service-connected for this condition.  Moreover, there is no evidence of a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, as contemplated by DC 5277.  Accordingly, a higher or separate evaluation under DC 5277 is not warranted.

The Board has also considered whether her disability approximates a higher rating under DC 5284, but concludes that it does not.  With regard to the left foot, the October 2013 VA examining physician indicated that her "other foot injury" was plantar fasciitis of moderate severity which does not approximate more than a 20 percent rating for moderately severe foot injury.  With regard to the right foot, a February 2009 X-ray examination indicated moderate degenerative changes in the right foot, which does not approximate more than a 10 percent rating for moderate foot injury.  To the extent that plantar fasciitis of the left foot and degenerative arthritis of the right foot is a "foot injury," the Board finds that the injury is, simply stated, "pain." 

With regard to the Veteran's contention that her bilateral foot disabilities have caused a "loss of use of the feet" which warrants the assignment of a higher 40 percent evaluation under DC 5284, in a June 2014 VA medical opinion, the VA nurse practitioner and VA physician opined that she did not have a loss of use of feet due to her bilateral service-connected foot disabilities.  Rather, her inability to ambulate was related to her service-connected pulmonary disability which requires the use of a scooter for ambulation.  Accordingly, a higher evaluation of 40 percent for loss of use of the foot of either the right or left foot is not warranted under DC 5284.

Additionally, the assignment of a separate rating under Diagnostic Code 5284 would constitute pyramiding, which is prohibited, because the symptoms of the Veteran's residuals of left foot surgery and degenerative arthritis of the right foot are already contemplated by Diagnostic Codes 5276-5279 and 5010-5283 under which the Veteran is already rated.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, a separate rating is not for application for either the right or left foot.

The Board has finally considered other provisions which might provide for a higher evaluation with respect to the issues on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, DCs 5276-5279 and 5010-5283 do not evaluate the Veteran's bilateral foot disabilities with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson  v. Brown, 9 Vet. App.  7, 11 (1996).  Additionally, the rating criteria under DC 5276 specifically contemplate pain on manipulation and use.

The Board has also considered rating the Veteran's disabilities under DCs 5278 and 5281.  However, no such criteria are applicable in this case.  The record does not reflect, that any time during the appeal period her bilateral foot disability has been manifested by claw foot or hallux rigidus.  Accordingly, Diagnostic Codes 5278 and 5281 are inapplicable.  See 38 C.F.R. § 4.71a.

While the Board understands the Veteran's central concern that her bilateral foot disabilities have negatively impacted her quality of life and causes difficulty with ambulation, it is important for the Veteran to also understand that without problems associated with her bilateral foot disabilities there would be no basis for a compensable evaluation (zero), let alone the assigned 30 and 20 percent evaluations.  Without consideration of the problems she cited and the other issues she has with her bilateral foot disabilities at this time, the current evaluations could not be justified.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for a left foot disability or a rating greater than 20 percent for a right foot disability.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claim, the applicable rating criteria contemplate all impairment resulting from the Veteran's bilateral foot disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically her complaints of bilateral foot pain.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that since the Veteran has been in receipt of a total disability rating based on individual unemployability due to service connected disability (TDIU) since June 29, 2006, the issue is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

III. Compensation under the provisions of 38 U.S.C.A. § 1151

The Veteran claims entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the right breast and arm as a result of an infection and scar of the right breast, and limited range of motion of the right arm, as the result of VA medical treatment involving a right breast biopsy in March 2005.   

Specifically, she stated that an infection was caused by the Albuquerque VAMC surgeons on March 2005 when a sponge was left in after surgery.  The wound never healed and continued to drain.  She had increased pain, swelling, and copious amounts of drainage.  She was readmitted to the VAMC, given intravenous antibiotics and morphine, was taken back to surgery for an incision and drainage of the wound.  She suffered a deep scar, inverted nipple, partially limited movement of the right arm and pain.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  See 38 C.F.R. § 3.361.

Turning to the merits of the claim, VA medical records include a June 2005 report which indicates that subsequent to undergoing an excisional biopsy of the right breast, a "piece of gauze came out" of the wound after which drainage has decreased and wound appears to be healing.  The assessment was status post excisional breast biopsy, abscess drainage-wound appears to be healing, but given history of "gauze" in wound, will ask GS to see for follow up.  However, a consult was not provided and was discontinued by administrative action.

On June 2008 VA examination, the examining physician was asked to provide an opinion as to whether the Veteran's current scar, inverted nipple, pain and limitation of motion of the right arm were the result of the residuals of surgery (right breast lumpectomy) she underwent on March 31, 2005.  He opined that the VAMC medical and surgical treatment resulted in additional disability beyond the natural progression and healing for a routine lumpectomy and resulted in an adherent scar which limits pain free movement of the right arm overhead.  The rationale was that a routine lumpectomy is a routine ambulatory or short stay procedure if there is no malignancy found on the frozen section.  The recovery period varies, but is usually 3-4 weeks if there are no complications.

The Veteran's surgery was complicated by infection and abscess formation which resulted in a painful adherent scar that is aggravated by elevation of the right arm.  This is not the usual progression of this procedure and the surgical treatment has resulted in additional disability beyond the natural progression of a routine breast lumpectomy.

Causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151.  Rather, the evidence must show either that an additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or, as it appears in this case, that it was an event that was "not reasonably foreseeable."  

The RO failed to request or obtain an opinion as to whether VA breached any duty regarding the standard of care that was provided to her.  At this juncture, remanding the claim to obtain an additional medical opinion would result in a further delay in full adjudication of this claim, and based on the above discussion, is unnecessary.  The VA medical opinion, obtained by VA, supports this claim. 

As the criteria for establishing compensation under the provisions of 38 U.S.C.A. § 1151 has been shown, the benefit sought on appeal is granted.  See 38 U.S.C.A. § 5107(b).

As the evidence also suggests that the Veteran necessitated at least one month of convalescence due to her lumpectomy, the Board finds she is entitled to a temporary total disability rating under 38 C.F.R. § 4.30.

IV. SMC Claim

The Veteran seeks SMC based upon the need for regular aid and attendance.

SMC at the aid and attendance rate is payable when the Veteran is, as a result of his service-connected disabilities, helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2015).

The Veteran is currently in receipt of SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) on the account of her bilateral foot disability and cystitis.  She contends that a higher rate of SMC is warranted based upon the need for aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2015).

The special monthly compensation provided by 38 U.S.C.A. § 1114(l), the next higher level of special monthly compensation, is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).

In this case, service connection is in effect for a mood disorder, rated as 70 percent disabling; cystitis, rated as 60 percent disabling; a left foot disability, rated as 30 percent disabling; GERD, rated as 30 percent disabling; a right foot disability, rated as 20 percent disabling; a left foot scar, rated as 10 percent disabling; and recurrent pneumonia, rated as noncompensable (zero percent); her combined rating is 100 percent.  As previously stated, the Veteran also has TDIU in effect since June 29, 2006.

The evidence of record includes a June 2008 memorandum from the Director, Compensation Service in which he opined that increased evaluations for the Veteran's service-connected disabilities were not warranted and that she did not meet the scheduler criteria for aid and attendance.  However, the evidence showed that she was housebound, in part, due to her service-connected disabilities, with a combined 90 percent disability rating at that time.  The Director recommended that an extra-schedular evaluation be granted, effective April 11, 2007, the date of the claim for SMC based on a need for aid and attendance.

On June 2008 VA aid and attendance or housebound examination, the examining physician opined that she could not travel outside the home without assistance.  The residuals from her right breast lumpectomy also limited her ability to leave her home, as she could use her walker, but was unable to reach overhead or to the side.  She could not travel outside the home without assistance. 

Evidence of record also includes statements and testimony from the Veteran and her spouse regarding the level of aid and assistance he provides for her due to her service-connected disabilities.

Based on the VA examinations and medical opinions and testimony from the Veteran and her spouse before the Board, the Board finds that the Veteran's service-connected disabilities render her so helpless that she requires assistance on a regular basis.  The evidence clearly demonstrates that the Veteran has difficulties managing activities of daily living without another person present, which the Board equates to a physical incapacity that requires assistance on a regular basis for protection from hazards or dangers incident to the daily environment. 

Consequently, resolving reasonable doubt in the Veteran's favor, the Board concludes that a higher level of SMC provided by 38 U.S.C.A. § 1114(l) is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

As a preliminary matter, the Veteran is currently service-connected for recurrent pneumonia and seeks service connection for COPD and bronchiectasis, also claimed as due to medication prescribed for treatment of her service-connected bilateral foot disability. 

The Veteran's service treatment records (STRs) include February 1969 enlistment examination which reflects a normal clinical evaluation of the lungs and chest.  An October 1971 chest X-ray examination indicates a diagnosis of a chest cold, but there was no active inflammatory disease.  The chest X-ray examination was within normal limits.  An October 1971 clinical record sheet indicates diagnoses of acute bronchitis, treated, resolving and pulmonary disease.  A recurrent upper respiratory infection was also indicated.  A November 1971 clinical note reflects a diagnosis of URI for which she was admitted to the hospital for treatment.  A January 1972 report of medical history indicates a history of pain or pressure in the chest, shortness of breath, and chronic cough.  However, the January 1972 separation examination reflects a normal clinical evaluation of the lungs and chest.  

Post-service, SSA records include a January 1990 hospital admission report included a diagnosis of acute bronchitis, rule out pneumonia.  A September 1990 report reflects an impression of no evidence of acute radiographic cardiopulmonary disease.  
VA treatment records include a March 2005 chest X-ray examination was negative for active disease.  A November 2006 report indicates a lung scan due to a history of bronchiectasis.  The nursing diagnosis was ineffective airway disease.  On further examination, her pulmonary symptoms had resolved and she had no cough or sputum.  Another record indicates a history of recurrent infections, but acute symptoms had resolved.  

Private treatment records include a September 2006 and April 2008 reports which reflect a prior history of bronchiectasis and diagnosis of COPD.

On December 2012 VA respiratory conditions DBQ examination, the Veteran presented with a history of reports of COPD, diagnosed in the 1990s.  The examiner diagnosed carbon dioxide retention and hypoxemia of unknown etiology and hypoventilation.  There was no evidence of COPD at that time or during service.  The examining physician stated that although some medical records previously listed COPD and bronchiectasis as diagnoses, there was no evidence for these conditions on current PFTs and recent imaging studies.  Current pulmonary specialists provide diagnoses of hypoxemia and CO2 retention of unclear etiology and frequent respiratory infections/pneumonias.  Bronchiectasis was not noted on CTs and PFTs.

However, subsequent VA treatment records do include a January 2014 report which indicates that the Veteran was being monitored with an in-home messaging device for COPD.

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has a respiratory disability, other than her service-connected recurrent pneumonia, that is related to her service.  In this regard, the separation examination indicated a normal clinical evaluation of the lungs and the earliest post-service medical evidence of a respiratory disorder is several years after service.  Moreover, there is no competent medical evidence to show that it is related to medication prescribed for treatment of her service-connected bilateral foot disability.

The Board has taken the contention that the Veteran's claimed bronchiectasis and COPD were caused by her service, or is related to medication prescribed for treatment of her bilateral foot disability, with great care.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and her claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of a respiratory disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the record shows that the Veteran is trained as a nurse, nothing in the record demonstrates that she received any special training or acquired any medical expertise in diagnosing and evaluating respiratory disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claim is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's 1151 and SMC claims are being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With regard to the Veteran's claims for service connection for a respiratory disability and increased ratings for a bilateral foot disability, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March, May, and August 2010, of the criteria for entitlement to service connection for a respiratory disability and increased ratings for a bilateral foot disability, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required.

Additionally, the Veteran and her spouse testified at a hearing before the Board in July 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the nature and etiology of her respiratory disability and severity of her bilateral foot disabilities.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, available service personnel records, post-service VA and private treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations and opinions were obtained in May 2010, October 2013, December 2012, and May and June 2014.  

In sum, the Board finds that the examination reports and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matters, and explained rationales for the opinions offered.  Hence, the Board finds that the numerous VA medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With regard to the claims for increased ratings for service-connected bilateral foot disabilities, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral foot disabilities since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate her bilateral foot disabilities.

The Board notes that a VA medical opinion was not obtained in this case to address whether the Veteran's respiratory disability is related to her service-connected bilateral foot disability.  However, the Board finds that a Remand to obtain such opinion is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that  "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current respiratory disability related to her service-connected bilateral foot disability, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that she has a respiratory disability which should be service connected, the fact remains that none of her arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to this issue.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

Beyond the above, as noted above, it is important for the Veteran to understand that she cannot receive more than a 100% rating.  Therefore, a remand would have very limited value in this case to the Veteran.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.

		ORDER

The issues of entitlement to a rating higher than 30 percent prior to August 10, 2010, and higher than 70 percent since August 10, 2010, for service-connected mood disorder and an effective date earlier than August 10, 2010, for the award of an increased rating of 70 percent rating for a mood disorder, are dismissed.

A rating higher than 30 percent for a left foot disability, is denied.

A rating higher than 20 percent for a right foot disability, is denied.

Compensation under 38 U.S.C.A. § 1151 for the residuals of a lumpectomy, including a scar and limited range of motion in the right arm, to include a temporary total disability rating based on convalescence, is granted.

A temporary total evaluation for convalescence following a March 31, 2005 lumpectomy of the right lateral breast is granted.

SMC based on the need for aid and attendance is granted, subject to the regulations governing the payment of monetary benefits.

Service connection for a respiratory disability, claimed as COPD and bronchiectasis, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


